 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.1 Filed 09/01/21 Page 1 of 10




           IN THE UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN

EQUAL EMPLOYMENT                        )
OPPORTUNITY COMMISSION,                 )     CASE NO.
                                        )
                 Plaintiff,             )
                                        )
v.                                      )     COMPLAINT
                                        )     AND JURY DEMAND
AGROPUR, INC.,                          )
                                        )
                 Defendant.             )
                                        )
                                        )
                                        )
                                        )

                       NATURE OF THE ACTION

     This is an action under Title I of the Americans with Disabilities

Act of 1990 and Title I of the Civil Rights Act of 1991 to correct

unlawful employment practices on the basis of disability and to provide

appropriate relief to Trisha Seeley. As alleged with greater particularity

in paragraph 13 below, the Commission alleges that Defendant,

Agropur, Inc., violated the Americans with Disabilities Act by failing to

provide Seeley with a reasonable accommodation and instead

discharging her for disability-related absences under its no-fault

attendance policy.
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.2 Filed 09/01/21 Page 2 of 10




                     JURISDICTION AND VENUE

1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, 1343, and 1345. This action is authorized and instituted

pursuant to Section 107(a) of the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3), and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

2.   The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the

Western District of Michigan.

                                   PARTIES

3.   Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged

with the administration, interpretation and enforcement of Title I of the

ADA and is expressly authorized to bring this action by Section 107(a)

of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).




                                      2
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.3 Filed 09/01/21 Page 3 of 10




4.   At all relevant times, Defendant, Agropur, Inc. (the “Employer”),

has continuously been a corporation doing business in the State of

Michigan and the City of Grand Rapids and has continuously had at

least fifteen (15) employees.

5.   At all relevant times, Defendant Employer has continuously been

an employer engaged in an industry affecting commerce under Section

101(5) of the ADA, 42 U.S.C. § 12111(5) and Section 101(7) of the ADA,

42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g)

and (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

6.   At all relevant times, Defendant Employer has been a covered

entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                  ADMINISTRATIVE PROCEDURES

7.   More than thirty days prior to the institution of this lawsuit,

Trisha Seeley filed a charge with the Commission alleging violations of

the ADA by Defendant Employer.

8.   On March 18, 2021, the Commission issued to Defendant a Letter

of Determination finding reasonable cause to believe that the ADA was

violated and inviting Defendant Employer to join with the Commission




                                     3
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.4 Filed 09/01/21 Page 4 of 10




in informal methods of conciliation to endeavor to eliminate the

unlawful employment practices and provide appropriate relief.

9.    The Commission engaged in communications with Defendant

Employer to provide Defendant the opportunity to remedy the

discriminatory practices described in the Letter of Determination.

10.   The Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

11.   On June 11, 2021, the Commission issued to Defendant Employer

a Notice of Failure of Conciliation advising Defendant that the

Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

12.   All conditions precedent to the institution of this lawsuit have

been fulfilled.

                       STATEMENT OF CLAIMS

13.   Beginning in May 2018 and continuing through September 2018,

Defendant Employer engaged in unlawful employment practices at its

Grand Rapids, Michigan location in violation of Section 102(a) of the

ADA, 42 U.S.C. § 12112(a).




                                     4
Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.5 Filed 09/01/21 Page 5 of 10




    a.    Trisha Seeley is a qualified individual with a disability

          under Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102

          and 12111(8). Seeley suffers from a dermatological disease,

          including eczema, severe dyshidrotic eczema, and an allergy

          to rubber and plastics. During periods of flare-ups, Seeley’s

          hands would bleed, crack, peel, swell, and blister. At all

          relevant times, Seeley had a physical impairment that

          substantially limited the operation of a major bodily

          function, namely her skin, and during periods of flare-ups,

          she was substantially limited in the use of her hands.

    b.    After working as a temporary employee for approximately

          four months, Seeley was hired into a full-time position with

          Defendant Employer as a machine operator.

    c.    Seeley started experiencing painful rashes on her hands as a

          result of wearing the mandatory gloves to operate her

          machine.

    d.    At the time, her supervisor, Michael Thomas, was aware of

          the severity of her rashes because he sent her home for

          sanitary reasons.


                                    5
Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.6 Filed 09/01/21 Page 6 of 10




    e.    In May of 2018, she requested intermittent leave under the

          Family Medical Leave Act to address her need for leave

          related to her disability. This would have allowed her to take

          a medical leave of absence when she could not work due to

          her allergic flare-ups. This request was denied.

    f.    At some point, Seeley also asked if she could wear a different

          type of glove which may have helped protect her from flare-

          ups. This request was denied.

    g.    Defendant Employer did not offer any type of reasonable

          accommodation.

    h.    At all relevant times, Defendant Employer maintained a no-

          fault attendance policy and it assessed Seeley with

          attendance points when she was forced to take leave due to

          her disability.

    i.    On or about September 24, 2018, Defendant Employer told

          Seeley she was being discharged because she had exceeded

          the maximum number of allowable absences under its no-

          fault attendance policy.




                                     6
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.7 Filed 09/01/21 Page 7 of 10




      i.   Defendant violated the ADA by failing to engage in the

           interactive process, by failing to provide Seeley with a

           reasonable accommodation, and by discharging Seeley.

14.   The unlawful employment practices complained of in

paragraph 13 above were intentional.

15.   The unlawful employment practices complained of in paragraph

13 above were done with malice or with reckless indifference to the

federally protected rights of Seeley.

                         PRAYER FOR RELIEF

      WHEREFORE, the Commission respectfully requests that this

      Court:

      A.   Grant a permanent injunction enjoining Defendant

Employer, its officers, agents, servants, employees, attorneys, and all

persons in active concert or participation with it, from terminating the

employment of qualified employees because they have disabilities or

because they are regarded as disabled, and failing to provide qualified

employees with a reasonable accommodation.

      B.   Order Defendant Employer to institute and carry out

policies, practices, and programs which provide equal employment


                                        7
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.8 Filed 09/01/21 Page 8 of 10




opportunities for qualified individuals with disabilities, and which

eradicate the effects of its past and present unlawful employment

practices.

     C.      Order Defendant to make Seeley whole by providing

appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate

the effects of its unlawful employment practices, including but not

limited to reinstatement or front pay.

     D.      Order Defendant Employer to make whole Seeley by

providing compensation for past and future pecuniary losses resulting

from the unlawful employment practices described in paragraph 13

above in amounts to be determined at trial.

     E.      Order Defendant Employer to make whole Seeley by

providing compensation for past and future nonpecuniary losses

resulting from the unlawful practices complained of in paragraph 13

above, including but not limited to emotional pain, suffering,

inconvenience and humiliation, in amounts to be determined at trial.




                                     8
 Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.9 Filed 09/01/21 Page 9 of 10




     F.    Order Defendant Employer to pay Seeley punitive damages

for its malicious and reckless conduct, as described in paragraph 13

above, in amounts to be determined at trial.

     G.    Grant such further relief as the Court deems necessary and

proper in the public interest.

     H.    Award the Commission its costs of this action.


                           JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact

raised by its complaint.

                                   EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION



                                   GWENDOLYN YOUNG REAMS
                                   Acting General Counsel

                                   KENNETH L. BIRD
                                   Regional Attorney

                                   OMAR WEAVER
                                   Supervisory Trial Attorney




Dated: September 1, 2021             s/ Nedra Campbell
                                   NEDRA D. CAMPBELL (P58768)

                                     9
Case 1:21-cv-00765-RJJ-SJB ECF No. 1, PageID.10 Filed 09/01/21 Page 10 of 10




                                   Trial Attorney
                                   DETROIT FIELD OFFICE
                                   Patrick V. McNamara Federal
                                   477 Michigan Ave, Room 865
                                   Detroit, Michigan 48226
                                   (313) 774-0039
                                   nedra.campbell@eeoc.gov




                                     10
